George Rose Smith, Justice, concurring. I concur in the reversal on the ground that Section 30-207 is unconstitutional in that it denies a debtor the right to claim his wages as exempt only if he does not own sufficient other property which, together with his wages, would exceed the constitutional exemption. As I read Article 9, Section 2, of the Constitution, the debtor has an absolute right to select the particular personal property, including wages, that he wishes to claim as exempt. Hickman, J., joins in this concurrence.